—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated July 31, 1992, which, after a Superintendent’s hearing, found the petitioner guilty of violating a rule of inmate conduct and imposed a penalty consisting of confinement to keeplock for 60 days and the loss of packages, commissary privileges, and phone calls for 48 days, the petitioner appeals from a judgment of the Supreme Court, Westchester County (LaCava, J.), entered February 23, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner claims that he was denied his right to an assistant pursuant to 7 NYCRR 251-4.2. We disagree.
The record indicates that the petitioner was initially given an inmate assistant list which had already expired. When he was apprised of the error and given a current list from which to select an inmate assistant, the petitioner refused to do so and instead insisted on selecting a name from the list that had expired. Under this circumstance, we conclude that the petitioner was duly afforded the opportunity to select an assistant from an established list (see, 7 NYCRR 251-4.1 [a]; Matter of Jackson v Coughlin, 129 AD2d 639).
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.